Citation Nr: 0207265	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-18 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a 100 percent evaluation for posttraumatic 
stress disorder (PTSD) prior to September 21, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 70 
percent evaluation effective to the date of claim; July 7, 
1997.  A May 2000 rating decision granted entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU) effective to December 8, 
1999.  In a January 2002 decision, the RO granted a 100 
percent schedular rating for PTSD effective to September 21, 
2001.  The issue on appeal concerns whether the veteran is 
entitled to a 100 percent schedular evaluation for PTSD prior 
to September 21, 2001.  


FINDING OF FACT

The veteran's PTSD has resulted in total social and 
occupational impairment since the date of claim.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD, effective to 
July 9, 1997, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim for service connection for PTSD 
by means of an Application for Compensation or Pension 
received on July 9, 1997.  He underwent his first VA PTSD 
examination in August 1997.  At that time, he reported being 
unemployed and last working on a construction job in January 
1997.  He had held numerous jobs since his discharge from 
service.  He complained of frequent nightmares, flashbacks 
and intrusive thoughts of Vietnam.  He reported avoidance 
behaviors with a tendency towards social isolation.  He lived 
in the woods away from people.  He described chronic sleep 
disturbance, hypervigilant behavior, and startle response.  
He complained of an inability to concentrate due to mind 
racing.  His memory was impaired, and had feelings of chronic 
depression.  He further reported rage episodes.  On mental 
status examination, he presented as neat, clean and looking 
his stated age.  He was friendly and cooperative.  He 
maintained eye contact and cried softly throughout the 
interview.  His psychomotor behavior was within normal 
limits.  His facial expression was sad.  His mood was 
depressed and his affect was flat.  His speech was normal.  
His sleep disturbance appeared frequent and chronic in 
nature.  He denied auditory and visual hallucinations, 
delusions, and suicidal or homicidal ideations.  His memory, 
concentration and judgment were impaired.  He was fully 
oriented.  He was given a diagnosis of PTSD and assigned a 
Global Assessment of Functioning score of 41.  The examiner 
commented as follows:

"Severe social and industrial impairment due 
to PTSD.  This veteran has difficulty in 
establishing or maintaining social or 
occupational relationships due to his PTSD.  
He cannot handle any stressful situation due 
to his PTSD."

Also in August 1997, the veteran underwent a psychological 
evaluation conducted for Rebecca L. Gerlach, M.D.  His 
psychological testing indicated an extremely high level of 
emotional discomfort with a strong tendency to be self-
critical.  He appeared to be suffering from a disabling level 
of anxiety that produced much disruption in his daily 
functioning and caused him severe problems in relating to 
others.  He complained of problems controlling his thoughts 
with constant worry, intrusive thoughts and very fixed and 
possibly delusional beliefs about others.  He had trouble 
sleeping and may have been experiencing nightmares and 
nocturnal anxiety episodes.  He expressed some hopeless 
feelings, and posed a risk for suicidal behavior due to his 
extreme discomfort.  He had unusual thought processes and a 
schizoid lifestyle which suggested careful evaluation for 
apparent psychotic features.  Dr. Gerlach's clinical records 
reveal diagnoses of PTSD and depression with a comment that 
the veteran had a good chance of obtaining a 100 percent VA 
disability.

In September 1998, the RO granted service connection for PTSD 
and assigned an initial 70 percent evaluation effective to 
the date of claim.

On VA PTSD examination in October 1998, the veteran 
attributed his continuing unemployment to his PTSD.  He 
reported continuing symptoms of nightmares, flashbacks, 
intrusive thoughts, avoidance behaviors, social isolation, 
chronic sleep disturbance, hypervigilance, startle response 
and depression.  He further reported impaired memory and 
concentration.  The examiner noted that the veteran's PTSD 
symptoms were frequent and severe in nature with no real 
periods of remission during the past 12 months.  The examiner 
also noted that the veteran's "findings remained consistent 
with the C&P exam for PTSD dated 8/19/97."  The veteran was 
given a diagnosis of chronic, severe PTSD with a GAF score of 
41. The examiner also commented as follows:

"Severe social and occupational impairment 
due to the veteran's service-connected PTSD.  
This veteran cannot establish and maintain 
effective social and occupational 
relationships due to his service-connected 
PTSD.  He cannot handle stressful situations 
due to his PTSD."

On December 8, 1999, the RO received the veteran's 
application for TDIU.  He reported working for Ground 
Engineering from April 1998 to September 1998 as a concrete 
sampler.  He missed approximately 12-16 hours per week due to 
illness during this time.  From June 1999 to September 1999, 
he worked phone calls for All Seasons Heating and Air where 
he missed approximately 22 per week due to illness.

In March 2000, the RO received a statement from All Seasons 
Heating and Air Conditioning which reported employing the 
veteran as a telemarketer from May 1, 1999 to October 7, 
1999.  He was scheduled to work 18 to 20 hours per week with 
concessions made to work less hours and have more sick days 
allowed.  He missed 26 days of work during this time period.  
He was terminated for medical and personnel reasons.

In a rating decision dated in May 2000, the RO granted 
entitlement to TDIU effective to the date he filed his TDIU 
claim; December 8, 1999.

On VA PTSD examination dated in September 2001, the veteran 
continued to report symptoms of nightmares, flashbacks, 
intrusive thoughts, avoidance behaviors, social isolation, 
chronic sleep disturbance, hypervigilance, startle response, 
rage episodes and depression.  He had new complaints of 
suicidal and homicidal ideations with no current plan or 
intent.  He was living in an unfinished cabin deep which was 
inaccessible to vehicles.  His cabin was being built against 
a bluff so that his "back [was] covered."  His mental 
status examination was significant for severely impaired 
memory, concentration and judgment.  His speech was slow, 
mood severely depressed and affect flat.  His sleep 
impairment remained chronic.  The examiner continued a 
diagnosis of chronic, severe PTSD and assigned a GAF score of 
40 which equaled "total social and occupational impairment 
due to the veteran's service-connected posttraumatic stress 
disorder.  The examiner commented as follows:

This veteran is unemployable due to his 
service-connected posttraumatic stress 
disorder.  This veteran cannot establish or 
maintain any effective social and occupational 
relationships due to his service-connected 
posttraumatic stress disorder.  Since his last 
examination, the veteran's psychosocial 
functional status and quality of life have 
become significantly more impaired rendering 
him totally ineffective in social and 
occupational relationships, with an extremely 
poor prognosis for improvement in his 
posttraumatic stress disorder condition.

In a January 2002 decision, the RO granted a 100 percent 
schedular rating for PTSD effective to September 21, 2001.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. at 45631 (to be codified at 
38 C.F.R. §3.159(a)).

For the time period prior to September 21, 2001, the RO has 
rated the veteran's PTSD as 70 percent disabling under 
Diagnostic Code 9411.  This rating contemplates occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, due to 
such items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale of 0-
100 reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2001).

A GAF score of 100 represents superior functioning without 
any symptoms.  A GAF of 40 is defined as "some impairment in 
reality testing or communication (e.g., speech illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school)."  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The veteran claims that the evidence of record supports a 100 
percent schedular rating effective to the date of claim; July 
9, 1997.  The Board agrees.  The VA PTSD examinations in 
August 1997 and October 1998 reveal diagnoses of chronic, 
severe PTSD without periods of remission.  According to the 
VA examiner in 1998, the veteran was unable to establish and 
maintain effective social and occupational relationships 
during this time period.  This impairment of psychological, 
social, and occupational functioning was represented by a GAF 
score of 41.  The September 2001 PTSD, which forms the basis 
of the RO's grant of a 100 percent schedular rating, included 
a comment that the veteran's social and occupational 
impairment was totally impaired.  This impairment of 
psychological, social, and occupational functioning was 
represented by a GAF score of 40.  

Based upon the above, the Board finds that the evidence of 
record establishes that the veteran's PTSD has resulted in 
total social and occupational impairment since the date of 
claim.  The VA examiner in 1998, who noted that the veteran's 
findings remained consistent since 1997, stated that "this 
veteran cannot establish and maintain effective social and 
occupational relationships due to his service-connected 
PTSD."  Essentially, the examiner was stating that the 
veteran's social and occupational functioning was totally 
impaired.  The Board, therefore, grants a 100 percent 
schedular rating for PTSD effective to July 9, 1997.


ORDER

A 100 percent rating for PTSD is granted effective to July 9, 
1997, subject to regulations governing the award of monetary 
benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

